            Case 2:19-cv-00642-DB Document 9 Filed 05/05/20 Page 1 of 4




                            IN THE UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF UTAH

 DEAN MARSHALL SPENCER,

                         Petitioner,                    MEMORANDUM DECISION
                                                        & ORDER TO SHOW CAUSE
 v.

 UTAH COUNTY SHERIFF et al.,                           Case No. 2:19-CV-642-DB

                         Respondents.                  District Judge Dee Benson




        On September 9, 2019, Petitioner submitted a habeas-corpus petition. See U.S.C.S. §

2241(c)(3) (2020) (“The writ of habeas corpus shall not extend to a prisoner unless . . . [h]e is in

custody in violation of the Constitution or laws . . . of the United States . . . . .”). At the time, he

was imprisoned at Utah County Jail. (ECF No. 6.) On January 16, 2020, the Court’s Order

granting his in forma pauperis application, under 28 U.S.C.S. § 1915 (2020), was returned to

sender, marked, “NO LONGER AT THIS ADDRESS.” (ECF No. 7.)

        There are several obstacles to this case’s further progress:

        (1) The Court has no way to communicate with Petitioner. This is because he has not

updated his address as required. See D. Utah Civ. R. 83-1.3(e) ("In all cases, counsel and parties

appearing pro se must notify the clerk's office immediately of any change in address, email

address, or telephone number.").

        (2) Without follow-up communication from Petitioner, the Court does not know whether

his petition is now moot.

                “The writ of habeas corpus shall not extend to a prisoner unless . . .
                [h]e is in custody . . . .” 28 U.S.C.S. § 2241(c)(1)
            Case 2:19-cv-00642-DB Document 9 Filed 05/05/20 Page 2 of 4




                (2020). "However, the fact that [petitioner] is no longer in custody
                does not automatically moot [his] petition because he was in
                custody at the time of filing." Riley v. INS, 310 F.3d 1253, 1256
                (10th Cir. 2002). If he is released from custody after the petition
                was filed, the question is whether the petition continues to present
                the court with a case or controversy as required under Article III, §
                2, of the United States Constitution. Spencer v. Kemna, 523 U.S. 1,
                7 (1998). A constitutional prerequisite to federal court jurisdiction
                is that a live case or controversy must be extant at all stages of the
                proceedings, and it is "not enough that the dispute was alive when
                the suit was filed; the parties must continue to have a personal
                stake in the outcome." McClendon v. City of Albuquerque, 100
                F.3d 863, 867 (10th Cir. 1996). "[M]ootness is a matter of
                jurisdiction . . . ." Id. A case becomes moot if an event occurs
                during the pendency of the action that "makes it impossible for the
                court to grant any effectual relief whatever to a prevailing
                party." Church of Scientology of Calif. v. United States, 506 U.S.
                9, 12 (1992) (internal quotations omitted). The court, however,
                "will not dismiss a petition as moot if (1) secondary or 'collateral'
                injuries survive after resolution of the primary injury; (2) the issue
                is deemed a wrong capable of repetition yet evading review; (3)
                the defendant voluntarily ceases an allegedly illegal practice but is
                free to resume it at any time; or (4) it is a properly certified class
                action suit." Riley, 310 F.3d at 1257 (quotations omitted).

Diaz-Holguin v. Keisler, No. 08-CV-460-REB-MJW, 2009 U.S. Dist. LEXIS 17807, at *12-13

(D. Colo. Feb. 25, 2009) (R. & R.), adopted by 2009 U.S. Dist. LEXIS 20715 (Mar. 16, 2009).

        To proceed further, Petitioner must respond with facts showing this petition is not moot.

        (3) Though the petition is confusing, it appears relief is requested based on violation of

state law. This is not a basis for relief under § 2241, which requires custody violate federal law.

See 28 U.S.C.S. § 2241 (2020).

        (4) Regarding a petition filed in forma pauperis, § 1915 requires dismissal “at any time if

the court determines that . . . the action . . . is frivolous.” Id. § 1915(e)(2)(B)(i).

                In enacting the federal in forma pauperis statute, Congress
                "intended to guarantee that no citizen shall be denied an
                opportunity to commence, prosecute, or defend an action, civil or


                                                                                                      2
            Case 2:19-cv-00642-DB Document 9 Filed 05/05/20 Page 3 of 4




                criminal, in any court of the United States, solely because . . .
                poverty makes it impossible . . . to pay or secure the costs" of
                litigation. Adkins v. E. I. DuPont de Nemours & Co., 335 U.S. 331,
                342 (1948) (internal quotation marks omitted). At the same time
                that it sought to lower judicial access barriers to the indigent,
                however, Congress recognized that "a litigant whose filing fees
                and court costs are assumed by the public, unlike a paying litigant,
                lacks an economic incentive to refrain from filing frivolous,
                malicious, or repetitive lawsuits." Neitzke v. Williams, 490 U.S.
                319, 324 (1989). In response to this concern, Congress included
                subsection (d) as part of the statute, which allows the courts to
                dismiss an in forma pauperis complaint "if satisfied that the action
                is frivolous or malicious."

Denton v. Hernandez, 504 U.S. 25, 31 (1992) (quoting Neitzke v. Williams, 490 U.S. 319, 327

(1989)) (citation omitted in original).

        Though Plaintiff's allegations are viewed in his favor, "a court may dismiss a claim as

factually frivolous . . . if the facts alleged are 'clearly baseless,' a category encompassing

allegations that are 'fanciful,' 'fantastic,' and 'delusional.'" Id. at 32-33 (citations omitted).

Determination of frivolousness is thus proper "when the facts alleged rise to the level of the

irrational or the wholly incredible, whether or not there are judicially noticeable facts available to

contradict them." Id. at 33.

        Petitioner’s “Request for Relief” states,

                Release all prisoner/detainees in the intire United States of
                America, due to this Judicial scam perpetrated and overthrown by
                UNIDROIT Inc. & yes deem this a treason disclosure, pursuant to
                18 U.S.C.A. Section 2382 Misprision of treason & other Treason
                & Seditions Conspiracy under title 18 of the United States Code &
                thus this is the End of another Empire & its coup de grace in Sept.
                11, 2001 via the corporate overthrow by the scribes, minions &
                lawyers of UNIDROIT via U.C.A. 77-28c-101 et. Seq. THE END
                of a dispensation; now the cleansing FIRE! [Sic]

(ECF No. 6, at 8.)



                                                                                                     3
           Case 2:19-cv-00642-DB Document 9 Filed 05/05/20 Page 4 of 4




       Plaintiff's request for relief fits the descriptions of frivolousness. His fantastic suggestion

that his nebulous ground for relief based on Utah law would be sufficient to force release of

every prisoner in the United States is patently unbelievable and irrational. His claims are

therefore subject to dismissal as frivolous. See 28 U.S.C.S. § 1915(e)(2)(B)(i) (2020).

       IT IS HEREBY ORDERED that within thirty days Plaintiff must SHOW CAUSE why

this petition should not be dismissed based on failure to prosecute, mootness, failure to state a

claim, and frivolousness.

               DATED this 4th day of May, 2020.

                                               BY THE COURT:




                                               JUDGE DEE BENSON
                                               United States District Court




                                                                                                         4
